MEMORANDUM OPINION
                                         No. 04-11-00581-CV

                    Reginald MOORE, Stephanie Reeves, and Shannon Carpenter,
                                         Appellants

                                                 v.

                        Ashken LOPEZ, As Next Friend of Alexander Lopez,
                                          Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-06917
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 18, 2012

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal with each party bearing its own

costs. We grant the motion. See TEX. R. APP. P. 42.1(a)(1). All costs of appeal are taxed against

the party who incurred them. See TEX. R. APP. P. 42.1(d).



                                                              PER CURIAM